SCHWARTZ, Chief Judge
(dissenting).
In this case involving the efficacy of a claimed notice of policy cancellation, I would reverse the judgment for the insured for a new trial because I believe the trial court prejudicially erred in denying the appellant’s requested instruction concerning the rebuttable “presumption that mail properly addressed, stamped and mailed was received by the addressee.” Brown v. Giffen Industr., Inc., 281 So.2d 897, 900 (Fla.1973); accord Service Fire Ins. Co. v. Markey, 83 So.2d 855 (Fla.1955); Moses v. Bystrom, 489 So.2d 834 (Fla. 3d DCA 1986); Brake v. State Unemployment Appeals Comm’n, 473 So.2d 774 (Fla. 3d DCA 1985); Berwick v. Prudential Prop. & Cas. Ins. Co., 436 So.2d 239 (Fla. 3d DCA 1983).